Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  This Office action is in response to the amendment filed May 4, 2021.  Claims 1-14 are pending.  The rejections have been modified to address the changes presented.  Response to Remarks can be found below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how a converter that formats collected data into one protocol can enable simultaneous access to two users with different protocols.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-10 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turino et al (5,994,892) in combination with Spanier et al (2002/0169570).The entire references should be considered.  The cited portions are exemplary and should not be considered the entire teaching.  The rejection is based on the entire reference.
Regarding claim 1, the claimed electric metering device is described throughout the Turino document; the claimed digital sampler is shown in Figure 2 and shown generally as the ADC; and the claimed at least one processor is shown as items U1, U2 and U3.  The brief 
Regarding claims 3-5, see paragraph 22. 
Regarding claim 6, see paragraph 24.
Regarding claim 7, while the references do not explicitly teach a communication means that is hard wired or wireless, one of ordinary skill in the art would recognize that there must be some means to connect the processor to the communication means so that data may be 
Regarding claim 8, one of ordinary skill in the art would be familiar with hard wired means for the transmission of data.  Such knowledge would include serial communication, Ethernet and USB which is a serial connection.  It would have been obvious to use conventional means as generally known to perform the desired communication function.
Regarding claim 9, one of ordinary skill in the art would be familiar with wireless means for the transmission of data.  Such knowledge would include RTU and DNP which are conventional meter protocols.  It would have been obvious to use conventional means as generally known to perform the desired communication function.
Regarding claim 10, see figure 12 of Turino that shows a connection to a water or a gas meter.
Regarding claim 13, Turino teaches in Figure 3 a socket type meter.
Regarding claim 14, Spanier teaches a memory in Figure 1 and paragraph 15 teaches a web server.  One of ordinary skill in the art would recognize that a web server requires a program that is typically stored in memory to route data to external devices.  It would have been obvious to use conventional means for their known function. 
Claims 2 and 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turino and Spanier as applied to claim 1 above, and further in view of Soliman (6,985,087).
Regarding claim 2, Turino and Spanier do not explicitly teach a carrier network infrastructure with broadcasting means. Soliman shows a cellular network infrastructure using CDMA protocol.  Such a structure includes broadcast means. It would have been obvious to 
Regarding claims 11 and 12, Turino and Soliman do not explicitly teach communication via a cellular network via CDMA.  Soliman teaches in Figure 1 a meter that communicates via a cellular network and col. 3 teaches that the network uses CDMA.  It would have been obvious to use CDMA over a cellular network as taught in Soliman.
Response to Remarks
The rejections have been modified to include the Spanier et al reference which teaches simultaneous communication on a meter with multiple protocols as claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blackett et al also teaches simultaneous communication using different protocols.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689